Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000682
                                                         13-JUN-2018
                                                         10:45 AM




                           SCWC-15-0000682

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          MARCIA D. WILSON,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000682; CASE NO. 2DTA-14-00949)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Marcia D. Wilson’s

application for writ of certiorari filed on April 27, 2018, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, June 13, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                  2